Title: Sunday June the 17th 1781.
From: Adams, John Quincy
To: 


       This morning Pappa, Mr. Dana, brother Charles and I, went to the English presbyterian Church, to hear a Sermon, the text was.
       “And the times of this ignorance god winked at; but now commandeth all men every where to repent.” Acts 17:30.
       
       Mr. Brice din’d with us, after dinner I went alone to Church again; the text was.
       “And she shall bring forth a son, and thou shalt call his name Jesus: for he shall save his people from their sins.” Matthew 1st. 21st.
       After Church I went to see Mr. Bordly; a little after brother Charles and Mr. Brice came there, brother Charles, Mr. Bordly and I went out to take a walk. We went to see Mr. Greves, but he was not at home; brother Charles and I went from thence to Madam Chabanel’s where we supp’d; at about half past ten we came home.
       From Guthrie’s Grammar (continued from yesterday) Chapter 4th §: 7th.
      